Citation Nr: 1008468	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-01 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
type II.  

2.  Entitlement to service connection for coronary artery 
disease.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for sleep apnea.  

5.  Entitlement to service connection for asthma.  

6.  Entitlement to service connection for depression.  

7.  Entitlement to service connection for posttraumatic 
stress disorder (PSD).  

8.  Entitlement to service connection for a stroke.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from August 1957 to August 
1960.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2006 a rating decision of 
the Indianapolis, Indiana, VA Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking direct service connection for the 
claimed disorders on appeal associated with cardiovascular 
and respiratory symptoms, as well as diabetes mellitus type 
II, to include on a presumptive basis as a result of Agent 
Orange exposure, and asserts that he has PSD as result of in-
service events.  

In regard to Agent Orange exposure, the Board notes that the 
Veteran has alleged three locations in which he was exposed 
to herbicides.  First, in a statement accompanying the April 
2006 claim, the Veteran asserted that after basic training in 
1957, he was exposed to Agent Orange while stationed at Camp 
Pendleton for advanced infantry training.  The exposure was 
noted to have been during a training exercise in which gas 
masks were donned before entering a building filled with a 
misty orange fog-like dust reducing visibility and thereby 
making it difficult to reach the other side of the building.  
He stated that after the exercise was completed, the 
instructor advised that the gas masks used had no filters, 
essentially in an effort to emphasize the importance of 
always checking that equipment was functioning properly 
during combat.  The Board notes that service personnel 
records show that the Veteran was stationed at Camp Pendleton 
from December 1957 to Janauary1958.  The AOJ has not made 
determination in regard to the Veteran's claimed exposure to 
Agent Orange at Camp Pendleton.  

Next, the Veteran asserts exposure to Agent Orange while 
stationed on Guam.  In a July 2009 statement in support of 
the claim, the Veteran stated that his duties while stationed 
on Guam included providing security for the Naval Station, 
the ammunition and chemical storage areas, and for work crews 
that made repairs and kept the roads in good condition, to 
include keeping the weeds and foliage cut and controlled.  

The Board notes that in a January 2008 letter, the Veteran's 
private doctor opined that it was very likely that the 
Veteran had developed diabetes mellitus type II and other 
secondary disorders as a result of exposure to Agent Orange 
and stated the following:

I have reviewed the list of presumptive 
conditions relating to AO exposure, as 
recognized by the VA to date and find it 
most probable that [the Veteran] would not 
have developed these conditions as a 
normal life process outside military 
service.  [The Veteran] has shown 
documentation of AO being stored at 
various stages on Guam during the period 
of his service on that Island.  
Considering the indisputable fact that 
[the Veteran] exhibits the disease 
processes diagnosed to date, it is very 
reasonable to medically presume that his 
particular illnesses are indicators and 
indicative of the root causation 
regardless of ribbons, medals or citations 
received or documented on his military 
papers.  

The Board further notes that a July 2009 statement from 
Veterans Benefits Administration (VBA) regarding the 
Veteran's claim states, in pertinent part, as follows:

[T]he DoD [Department of Defense] list 
does not show any use, testing, or storage 
of tactical herbicides, such as Agent 
Orange, at any location in Guam, with the 
exception of a brief period of early 
herbicide storage there during the Korean 
War (1951-53).  These herbicides were 
shipped back to Ft. Detrick, Maryland 
following the Korean armistice.  

Vietnam era tactical herbicides were not 
developed or used until 1961-62 in 
Vietnam.  Therefore it is unlikely that 
they were used on Guam during 1958-59.  

The veteran may be referring to commercial 
herbicides used for small-scale brush or 
weed clearing activity around the base, 
but there is no record of such activity 
with DoD and no way to know the chemical 
content of any such non-tactical herbicide 
use.  

The Board notes that while non-tactical herbicides with 
unknown chemical content are not covered by the presumptive 
provisions of 38 CFR 3.309(a)(6)(i), direct service 
connection can be established.  

The third asserted location of exposure to Agent Orange is 
Vietnam.  In a December 2005 private record, a history of 
service in Vietnam and exposure to Agent Orange was noted.  
The diagnosis was severe coronary artery disease.  

In an April 2006 letter, the Veteran's private doctor noted a 
history of exposure to Agent Orange during service in 
Vietnam.  The doctor stated that the Veteran had noninsulin 
dependent diabetes mellitus type II, coronary artery disease, 
asthma, obstructive sleep apnea, mild depression and 
hypertension, all exacerbated by chemical exposure during 
service in Vietnam.  

In August 2006 statements, the Veteran asserted that between 
approximately October 1961 to December 1961, he was part of a 
volunteer unit that boarded the USS General Edwin D. Patrick 
on Guam in association with a secret mission of which he was 
told there would never be a record, and disembarked in or 
around Laos.  He stated that he had been, "ordered to clear 
two villages of all living things," and that after six 
weeks, he and the other volunteers departed the location by 
aircraft and went back to Guam.  The Board notes that the 
Veteran's service records show overseas service only in Guam, 
and there is no reference to Vietnam.  In addition, his DD 
Form 214 shows that he separated from service in August 1960.  

In a March 2006 VA record, it was noted that the Veteran, 
"is insisting on me checking for his agent orange exposure 
since his previous record has been destroyed and he has DM.  
I know about CDC doing TCDD test (at least in past).  Is it 
available here?"  In response to the inquiry, it was noted 
that, "he needs to call the Regional Office to set up an 
Agent Orange exam.  If he has DM, it is likely he will be 
approved quickly."  The Board notes that the Veteran has not 
been afforded a VA examination in association with the claim 
for service connection for diabetes mellitus type II or for 
any of the other claims on appeal.  

In addition, the Board notes that in the April 2006 VA Form 
21-5126, the Veteran stated that he was exposed to Agent 
Orange during service in Vietnam from September 1960 to 
November 1960 and exposed to asbestos aboard ship.  The Board 
notes that the Veteran has not been sent VCAA notice in 
regard to asbestos exposure.  In addition, he stated that he 
had an onset of asthma in 1961, depression in 1960, 
hypertension in 1985, diabetes mellitus type II in 1986, 
sleep apnea in 1995, a stroke in 1999, and coronary artery 
disease in December 2005.  

In responses to Personnel Information Exchange System (PIES) 
requests, received in June 2006, no documentation of service 
in Vietnam or of exposure to herbicides during service was 
reported.  In addition, in a September 2006 Memorandum, it 
was noted that not enough information had been provided for 
the JSSRC to verify the Veteran's claimed stressors in regard 
to PSD.  

In a notice of disagreement, received in March 2007, the 
Veteran stated that the accompanying copies of photos 
depicted him during service in Vietnam in approximately June 
1958 and/or July 1958, when he was sent "TDY to VietNam."  
As noted, service personnel records reflect service in Guam 
beginning in February 1958.  An entry in the Record of 
Service notes, "enr CONUS" on March 4, 1958, "To Em Ly" on 
March 8, 1958, and "awtg trans" on April 2, 1958.  'No 
Duty' was noted in association with each of the three 
entries.  The Board notes that an April 12, 1958 reflects 
that he was stationed on Guam.  In addition, the Board notes 
that the entry on May 30, 1958 "To Sk" and the entry on 
June 2, 1958 "To Du" have been crossed out via a line 
through each entry.  

In an August 2007 letter, the Veteran stated that he was 
exposed to Agent Orange.  He noted that he had been diagnosed 
with diabetes mellitus at age 26.  In a September 2007 
letter, the Veteran's private doctor stated that it was very 
likely that the Veteran's diabetes mellitus type II and 
asthmas were related to a history of exposure to Agent 
Orange.  In addition, he stated that the Veteran has PSD due 
to in-service events.  

In a November 2008 statement, the Veteran stated that he had 
been treated by VA for diabetes mellitus type II since the 
1960s.  VA treatment records dated in the 1960s have not been 
associated with the claims file.  

The Board notes that service treatment records reflect 
complaints of chest pain and cough in September 1957, a 
diagnosis of rule out pneumonia was entered, and chest x-ray 
examination was noted to be negative.  In September 1958, 
left upper quadrant pain was attributed to gas pains.  A 
December 1959 record reflects complaints of throat pain and a 
pertinent past history of his mother having had diabetes was 
noted.  Chest x-ray examination was noted to be negative and 
the diagnosis was acute tonsillitis.  The July 1960 
separation examination report shows that the lungs and chest, 
heart, endocrine system, and genitourinary system were 
normal.  Psychiatric examination was normal.  Chest x-ray 
examination was normal, urinalysis was noted to be 
essentially negative, and no defects were noted.  

A May 1999 VA treatment record notes a history of 
hypertension and diabetes mellitus, and a December 1999 
record shows a diagnosis of adjustment disorder.  An August 
1999 record notes a pulmonary consultation was pending.  The 
impression of x-ray examination of the chest in October 1999 
was no active disease.  A November 1999 record notes diabetes 
mellitus associated with periodontal disease.  An April 2001 
record reflects assessments to include diabetes mellitus type 
II with neuropathy, transient ischemic attack (TIA), and 
sleep apnea.  A December 2003 VA record reflects an 
assessment of depression, and an April 2006 record shows a 
diagnosis of coronary artery disease status post CABG 
(coronary artery bypass graft).  

The Board notes that in association with correspondence 
received in January 2009, copies of photos submitted by the 
Veteran are noted to depict the Veteran in his status as a 
"combat marine."  A November 2006 rating decision reflects 
the AOJ's determination that the Veteran did not engage in 
combat with the enemy via notation of combat code "1."  

In light of the circumstances in this case, the Board finds 
that further development is necessary in order for a 
determination as to whether any of the claimed disorders on 
appeal is related to service.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any relevant VA 
treatment records, dated in the 1960s.  
Any records obtained should be associated 
with the claims file and all efforts in 
that regard should be documented in the 
claims file.  

2.  The AOJ make a determination in regard 
to the claimed herbicide exposure at Camp 
Pendleton.  All efforts in that regard 
should be documented in the claims file.  

3.  The AOJ should document in the claims 
file whether any relevant part of the 
Veteran's VA record is unavailable.  

4.  The AOJ should attempt to verify 
service aboard the USS General Edwin D. 
Patrick in June 1958 or July 1958, via 
available sources, to include muster 
rolls.  

5.  The AOJ should send VCAA notice in 
regard to claims related to asbestos 
exposure.  

6.  After completion of the above, to the 
extent possible, the AOJ should schedule 
the Veteran for a VA examination(s) to 
determine the nature and etiology of the 
claimed disorders on appeal.  The claims 
file should be made available for review 
in conjunction with the examination and 
the examiner(s)'s attention should be 
directed to this remand.  All necessary 
tests should be accomplished.  The AOJ 
should request that the examiner(s) 
express an opinion as to whether 
cardiovascular disease, including 
hypertension or diabetes mellitus type II 
was shown during service or within the 
initial post-service year, and to express 
the opinion in terms of whether it is 
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood) that any identified claimed 
disorder on appeal is related to in-
service disease or injury, to include any 
established exposure to Agent Orange.  If 
a diagnosis of PSD is entered, the in-
service stressor upon which the diagnosis 
is based should be identified. 

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner(s) should 
provide a complete rationale for any 
opinion provided.

7.  In light of the above, the claims 
should be readjudicated.  The AOJ should 
ensure that any opinion obtained is 
complete and satisfies the directives in 
this remand.  If additional development is 
necessary in that regard, the AOJ should 
accomplish any additional development 
prior to returning the claims file to the 
Board.  If the benefits sought on appeal 
remain denied, a supplemental statement of 
the case should be issued and the Veteran 
afforded a reasonable opportunity in which 
to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


